Citation Nr: 0727158	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus due to exposure to herbicides, i.e., Agent Orange.

2.  Entitlement to service connection for hyperlipidemia 
(elevated cholesterol).

3.  Entitlement to service connection for hypertension, both 
on the basis of direct incurrence in service and, 
alternatively, as secondary to the type II diabetes mellitus 
due to exposure to herbicides-Agent Orange.

4.  Entitlement to service connection for chronic sinusitis 
due to exposure to herbicides-Agent Orange.

5.  Entitlement to service connection for dermatitis/eczema 
due to exposure to herbicides-Agent Orange.

6.  Entitlement to service connection for osteoarthritis of 
the left shoulder, thumbs, and knees.

7.  Entitlement to service connection for diverticulosis.

8.  Entitlement to service connection for hiatal hernia.

9.  Entitlement to service connection for depression, both on 
the basis of direct incurrence in service and, alternatively, 
on a secondary basis as due to 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1967 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).



In support of his claims, the veteran testified at a May 2005 
RO hearing before a local Hearing Officer (HO), and during an 
additional hearing in May 2007 at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge.  
During this more recent hearing, the veteran submitted some 
VA outpatient treatment records and waived his right to have 
this additional evidence initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304 (2006).

The Board will decide the hyperlipidemia claim but, for 
reasons that will be discussed, must remand all of the other 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required concerning those claims.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for hyperlipidemia, including 
apprising him of whose responsibility - his or VA's, it was 
for obtaining the supporting evidence, and fulfilled the duty 
to assist him in developing that evidence.

2.  The veteran's elevated cholesterol (hyperlipidemia) is 
not a disability for VA compensation purposes, and the 
medical evidence of record does not show a diagnosed 
condition, disease, or disorder that is associated with the 
hyperlipidemia.


CONCLUSION OF LAW

Elevated cholesterol is not a disease entity for purposes of 
VA compensation.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp.2005); 38 C.F.R. § 3.303 (2006), 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, a March 2004 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence he needed to submit, what information and evidence 
would be obtained by VA, and the need for him to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  Naturally, since the letter was issued prior to the 
Court's decision in Dingess/Hartman, the letter did not 
inform him how downstream disability ratings and effective 
dates are assigned and the type evidence impacting those 
determinations.  But this additional information was provided 
in a more recent November 2006 letter.  Thus, all notice 
requirements have been met.  38 U.S.C.A. § 5103(a), 5104, 
7105; Dingess/Hartman, 19 Vet. App. at 493.  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the transcripts of his 
hearings.

Specifically with regard to the claim for service connection 
for hyperlipidemia, the Board finds that a remand would be 
pointless, as it could not result in an outcome favorable to 
the veteran.  See VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For reasons that will be 
discussed, his claim must be denied as a matter of law.

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Governing Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The Court has held that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  VA has noted in public documents that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).



VA statutes specifically provide that service connection may 
be granted for a "disability" resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110.

Here, the relevant facts are not in dispute and the medical 
evidence of record, as shown by a VA treatment note of 
February 2004, includes findings of hyperlipidemia as part of 
the veteran's medical history.  But, again, hyperlipidemia is 
not a disability for VA compensation purposes.  Nor is there 
any medical evidence of a chronic disability or disorder 
associated with this condition.  

The Court has held that, in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis, 6 Vet. App. 426.  
Therefore, the veteran's claim for service connection for 
hyperlipidemia must be denied as a matter of law.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine does not apply.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

The claim for service connection for hyperlipidemia is 
denied.


REMAND

The veteran asserted at both hearings that, during his brief 
active service, he volunteered for temporary duty in Vietnam, 
where he was attached to a unit in Seventh Air Force, and 
that he was involved in an operation named, Ranch Hand.  He 
asserts that he has PTSD as a result of that experience.  He 
also asserted that, at the urging of his now deceased mother, 
he sought medical treatment for his disorders shortly after 
his discharge from active service in the U.S. Air Force.  
But, his mother had any existing copies of the records of the 
treatment, and they are no longer available.

He told the RO HO that he hurt his back and left shoulder 
when he fell off of a snowplow while at his last base of 
assignment, Otis AFB, MA.  He believes he developed arthritis 
in his joints as a result of that accident.  RO Hearing 
Transcript, pp. 9-10.

At his pre-induction physical examination in October 1966, 
the veteran noted a prior history of rheumatic fever, 
asthma/bronchitis, sinusitis, and a back injury due to a 
motor vehicle accident in 1962.  His blood pressure reading 
was 136/88, and the October 1966 examination report reflects 
the veteran was deemed fit for military service.  A January 
1967 entry in the service medical records notes the veteran 
complained of nose bleeds and headache when he ran or was 
nervous, and he had a prior history of high blood pressure 
and dizziness.  His blood pressure reading on that occasion 
was 128/78.  A week later he presented with complaints of 
headaches and swollen ankles.  Examination revealed the 
ankles as normal without edema.  He returned with the same 
complaints after another week, and examination revealed no 
positive findings.  The examiner also noted no hernia.  He 
eventually was referred for an orthopedic consult on his 
ankles.

The service medical records are negative for any entries 
related to complaints, findings, or treatment for a back, 
shoulder, hands, or knee symptomatology, or any type injury 
related to a fall off of a snowplow.

There also is a July 1967 entry where the veteran complained 
of aching, nausea, diarrhea, and vertigo.  Examination 
revealed hoarseness, slightly red throat, and lungs were 
clear.  The impression was probable gastroenteritis.  In 
January 1968, the veteran presented with complaints of 
headaches, dizziness, amnesia of 15-20 minutes duration, and 
of being spaced out.  He told the screener that it could 
happen at work or when driving, and that he almost had an 
automobile accident the previous day.  He also described 
severe marital difficulty, an inability to sleep, bouts of 
severe anxiety, and headaches.  He was referred to a 
physician.

Documents in the veteran's service personnel records show his 
commander initiated an administrative discharge action 
against him in January 1968 to discharge him prior to the end 
of his enlistment for reasons of unsuitability.  
Specifically, an immature personality disorder which 
interfered with the performance of his duties.  These records 
contain the administrative discharge action, which notes the 
veteran's psychiatric evaluation, but the actual evaluation 
is not of record.

On his Medical History Form for his separation physical, the 
veteran indicated a prior history of several conditions: 
dizziness or fainting spells, shortness of breath, chest 
pressure, high blood pressure, recurrent back pain, trouble 
sleeping, frequent terrifying nightmares, depression, and 
nervous trouble.  The examiner noted on both the Medical 
History and Examination Reports as follows: the swollen or 
painful joints referred to the veteran's left shoulder having 
been swollen due to an auto accident at age 17; dizziness 
referred to the January 1968 entry set forth above and noted 
the psychiatric evaluation that same day; the shortness of 
breath referred to questionable bronchitis after long periods 
of exertion; chest pressure referred to chest pain when he 
had a cold-X-rays and examination were negative, no evidence 
of heart disease; high blood pressure referred to being told 
on one occasion he had high blood pressure when he gave 
blood-blood pressure at separation examination normal at 
120/80; recurrent back pain referred to the auto accident at 
age 17; the trouble sleeping, nightmares, anxiety, etc., were 
all related to the veteran's personal problems.

The January 1968 Examination Report for Separation notes the 
psychiatric area as abnormal and the diagnosis of immature 
personality.  But for the scars noted, all other areas were 
assessed as normal.  It also notes that examination revealed 
no medical or mental defects which warranted processing under 
the procedures for a medical discharge.  He was deemed fit 
for discharge.

In a March 1968 entry of the service medical records, the 
physician noted the veteran had a psychiatric evaluation, and 
that an administrative discharge was recommended.  The 
medication prescribed the veteran is illegible.

The Board notes that the only positive pathology diagnosed at 
the May 2004 VA fee-basis examination was hypertension and 
hiatal hernia with gastroesophageal reflux disease (GERD).  
Although the examiner at the fee-basis examination noted the 
veteran's glucose was normal, the VA treatment records show 
diabetes as a diagnosis, and that the veteran is actively 
treated for it.  The veteran also commented at the Board 
hearing that he receives benefits from the Social Security 
Administration (SSA).  His outpatient treatment records also 
note this fact, but the claims file contains no evidence that 
the RO developed for the associated records.  Once VA is put 
on notice that the veteran is in receipt of such benefits, VA 
has a duty to obtain these records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The AMC should also ascertain if the 
veteran has a vocation and rehabilitation 
folder or other related education records 
and, if so, obtain it.

3.  The AMC should review the SSA records, 
and any other evidence added to the file, 
determine if another VA examination is in 
order.  At a minimum, the AMC shall 
arrange examinations* to determine the 
etiology of the veteran's hypertension and 
GERD.  Request the examiner to render an 
opinion as to whether it is as least as 
likely as not (probability of at least 50 
percent) that the veteran's hypertension, 
GERD, is related to the instances 
documented in the service medical records 
or to some other etiology.  The examiner 
should be requested to provide a full 
explanation for any opinion rendered.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

4.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If any claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


